NUMBER 13-09-00238-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG



ALFREDO ZAMARRIPA, INDIVIDUALLY
AND AS GUARDIAN OF THE PERSON
AND  ESTATE OF MARICELA ZAMARRIPA,	Appellant,

v.

MARIA DEL REFUGIO REYNOLDS AND
STEVEN C. REYNOLDS, TRUSTEE, 	Appellees.
  


On appeal from the 389th District Court

of Hidalgo County, Texas.

 


MEMORANDUM OPINION


Before Justices Yañez, Benavides, and Vela

Memorandum Opinion Per Curiam

	Alfredo Zamarripa, individually and as guardian of the person and estate of Maricela
Zamarripa, attempts to appeal a summary judgment rendered against him February 18,
2009.  On August 17, 2009, Maria del Refugio Reynolds and Steven C. Reynolds, Trustee
("Reynolds"), appellees, filed an amended motion to dismiss arguing that this court lacked
jurisdiction to hear this case because the trial court's summary judgment was not a final
judgment.  On September 24, 2009, we abated the appeal and remanded the case the trial
court for clarification.  See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 206 (Tex. 2001);
Tex. R. App. P. 27.2, 44.3, 44.4.
	On October 16, 2009, the trial court held a status hearing and reviewed Reynolds's 
"Third Amended Original Petition in Intervention," the live pleadings at the time of the
granting of the partial summary judgment.  The trial court filed with the Court a
supplemental record consisting of a transcript of the status hearing and a "Nunc Pro Tunc
Default Judgment."  In the transcript of the hearing, the trial court  summarized the claims
which were not disposed of by the partial summary judgment.  Our review of the same
petition and the order granting summary judgment lead us to the same conclusion as the
trial court:  the summary judgment did not dispose of all of the claims raised in Reynolds's
third amended petition.  Because the partial summary judgment did not dispose of all of
Reynolds's claims, it was not a final judgment.  See Lehmann, 39 S.W.3d at 195.   
	Appellate courts only have jurisdiction over judgments that are final and such
interlocutory orders as the legislature specifies are appealable.  See Tex. Civ. Prac. &
Rem. Code Ann. § 51.012 (Vernon Supp. 2009), § 51.012 (Vernon 2008); Lehmann, 39
S.W.3d at 195.  Therefore, we DISMISS the appeal for lack of jurisdiction.  See Tex. R.
App. P. 43.2.

									PER CURIAM
 

Delivered and filed the
3rd day of December, 2009.